ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 11/24/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Swanson (Atty Reg No 60,170) on 11/29/2021.
The application has been amended as follows: 

4. (Original) An LED fixture mount configured for installation of LED modules into a light fixture, said LED fixture mount comprising: 
a first module connector and a second module connector, wherein said first module connector and said second module connector each comprises a module connector first end and a module connector second end a length extending between said module connector first end and said module connector second end, wherein each 
at least one arm, said at least one arm comprising a first arm end and a second arm end and a length extending between said first arm end and said second arm end, wherein said arm is configured to attach to said module connector at said first arm end and to attach to the 
at least one LED module mounted to said first and second module connectors such that said first and second module connectors are arranged in a parallel orientation with said LED module positioned between said module connectors, wherein said LED module is mounted on a first side by at least one connector extending through a slot in said inner row of slots in said first module, wherein said LED module is mounted on a second side by at least one connector extending through a slot in said inner row of slots in said second module, wherein said arm attaches at said fist end by an arm connector extending through said first end of said arm and attaching to a slot in said outer row of slots in either said first module connector and said second module connector, wherein said first end of said arm connector is configured to attached to said module connector in a plurality of rotational positions.

4.

6. (Currently Amended) The LED fixture mount of claim 4

7. (Currently Amended) The LED fixture mount of claim 4

8. (Currently Amended) The LED fixture mount of claim 4

4

10. (Currently Amended) The LED fixture mount of claim 4

11. (Currently Amended) The LED fixture mount of claim 4

11

13. (Currently Amended) The LED light fixture of claim 4

Reasons for Allowance
Claim(s) 1-13 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an LED fixture mount kit configured for installation of LED modules into a light fixture, said LED fixture mount comprising a first module connector and a second module connector, wherein said first module connector and said second module connector each comprises a first end and a second end and a length extending between said first end and said second end, wherein said first module connector and said second module connector are configured to attach to a plurality of LED modules on opposing sides of said LED modules such that said first module connector and said second module connector are in a parallel arrangement spaced apart by said LED modules such that said LED modules are positioned in a first row, wherein said first module connector and said second module connector are configured to be cut to reduce the length of said first module connector and said second module connector, and a plurality of arms, wherein each of said arms comprises a first end and a second end and a length extending between said as specifically called for the claimed combinations.
The closest prior art, Schupple et al (US 2012/0155080 A1), does not include a first module connector and a second module connector, wherein said first module connector and said second module connector each comprises a first end and a second end and a length extending between said first end and said second end, wherein said first module connector and said second module connector are configured to attach to a plurality of LED modules on opposing sides of said LED modules such that said first module connector and said second module connector are in a parallel arrangement spaced apart by said LED modules such that said LED modules are positioned in a first row, wherein said first module connector and said second module connector are configured to be cut to reduce the length of said first module connector and said second module connector, and a plurality of arms, wherein each of said arms comprises a first end and a second end and a length extending between said first end and said second end, wherein each of said arms is configured to attach at a first arm end to one of said first module connector and said second module connector, wherein said arms are configured to attach at a second arm end to said light fixture, wherein said arms are configured to be cut to reduce the length of each arm to accommodate mounting said LED light kit in a variety of sizes and shapes of light fixtures as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Schupple et al reference in the manner required by the claims. 
First, on the matter of the closest prior art, Schupple et al teaches a light emitting diode device to serve as retrofit for an HID overhead light. Beyond this similar scope, there is limited prior art that directly teaches a substantial portion of the invention of instant application as claimed. For a more complete understanding of the record and grounds for allowance, at least a cursory review of the references listed below is required.
Second, regarding the grounds of the allowance, the applicant has claimed a bracketing structure for retrofitting LED luminaires into an overhead lamp housing. It is important to note that the Examiner gives patentable weight to the preamble which recites: “an LED fixture mount kit configured for installation of LED modules into a light fixture.” The limitation of “light fixture” is positively in the body of the claim (in claim 1, lines 15-17) in such a way that the Examiner must give the entire preamble weight. To that end, the Examiner first opinioned that the instant invention is of low skill made of known elements. That is to say, the bracketing elements claimed are known to the laymen, and one could easily jury-rig the invention as disclosed. However, the test for a 103 rejection requires the Examiner to not only determine the level of ordinary skill, but whether or not the prior art evidence supports a conclusion of obviousness. In this regard, without accessing tangentially related prior art and rejecting the claims by piecemeal construction, the Examiner has no evidence that the combination of elements as claimed, considering the lack of strong prior art, would be obvious to one of ordinary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agro et al (US 2019/0383473 A1) disclose a connector system.
Bailey (US 2017/0074474 A1) disclose an LED lighting system.
Belaidi et al (US 2017/0146203 A1) disclose a lighting panel.
Bell et al (US 5,823,663) disclose a troffer lighting fixture.
Brannon et al (US 2017/0108184 A1) disclose a modular bay luminaire.
Breihof (US 2012/0124874 A1) disclose a lighting mount.
Chen et al (US 2012/0044685 A1) disclose an LED module.
Caferro et al (US 2013/0027915 A1) disclose a universal LED for fixtures.
Chen et al (US 10,918,021 B1) disclose a plant light.
Chen (US 2010/0202144 A1) disclose a modular LED light.
Chen et al (US 2013/0194803 A1) disclose a lighting module.
DeCarr et al (US 2015/0300610 A1) disclose a modular light fixture.
Dohn et al (US 2014/0009946 A1) disclose an injection molded lamp.

Frawley (US 2014/0085895 A1) disclose an LED bracket.
Gingrich, III (US 2011/0136390 A1) disclose an LED socket assembly.
Gershaw et al (US 10,976,015 B1) disclose a troffer light fixture.
Gomez Martinez et al (US 2019/0346116 A1) disclose a lighting system.
Green et al (US 2013/0235568 A1) disclose a troffer door assembly.
Hawley (US 3,737,654) disclose a modular luminaire.
Henrici et al (US 2001/0024368 A1) disclose a modular LED assembly.
Hockei et al (US 2008/0036397 A1) disclose a modular lighting system.
Huang et al (US 10,527,238 B1) disclose a lamp.
Igaki et al (US 2013/0003360 A1) disclose an LED lighting apparatus.
Jang (US 2019/0003660 A1) disclose a lighting module. 
Kinsley (US 2020/0263859 A1) disclose a modular light fixture.
Li (US 2020/0032990 A1) disclose an adjustable frame.
Liu (US 2014/0029260 A1) disclose a lighting device.
Liu et al (US 2010/0309664 A1) disclose an LED lamp.
Lee et al (US 7,810,951 B1) disclose an LED module.
Liao et al (US 2015/0055343 A1) disclose a luminaire element.
Litke et al (US 9,004,715 B1) disclose a modular structure.
Martin (US 2020/0173639 A1) disclose a modular lighting system.
Mclaughlin (US 2005/0072090 A1) disclose a ceiling suspension system.
Nowak et al (US 2020/0284404 A1) disclose a hub based lighting system.
Pearson et al (US 2009/0225546 A1) disclose a modular LED light.

Velazquez (US 2011/0164421 A1) disclose a modular lighting fixture.
Wong (US 2012/0113634 A1) disclose an LED lamp assembly.
Wasserman et al (US 2015/0167948 A1) disclose a modular light system. 
	Zheng (US 2010/0110687 A1) disclose an LED lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875